PERRY, Judge
(dissenting):
The reply of the majority — that the statement at issue was in the record for a proper administrative reason — to the appellant’s contention that its mere presence in the record and the convening authority’s exposure thereto raises a possibility that it was used in an adverse manner, is not responsive to the appellant’s claim that his defense counsel ought to have had the opportunity to answer the damaging innuendo which was raised for the first time in that statement. I do not quarrel with the majority that the statement was in the allied papers of this record simply as “an integral part of the processing of the appellant’s case, and was appropriately included in the allied papers.” However, the propriety of its inclusion in the record does not necessarily obviate the need to offset the possibility of its improper use. The pre- Goode1 law is clear, as, the majority acknowledge, “that an accused must be given an opportunity to rebut or explain adverse matters which were considered by the convening authority if such matters were not part of the record of the trial proceedings.” 2 I would apply that law in this case.

. United States v. Goode, 1 M.J. 3 (C.M.A. 1975).


. See the cases cited therefor in the majority opinion.